Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.

 Response to Arguments
Applicant's arguments filed on 14 June 2022 have been fully considered. However, upon further consideration, new ground(s) of rejections is made in view of different interpretation of the previously applied reference, and/or newly found reference(s). 
Applicant argues on Page 9 second paragraph that "Ponzio teaches to manufacture a U-shaped hairpin from a straight wire and not to deform an already U-shaped hairpin. In Ponzio, after manufacturing the U-shaped hairpin a further deformation of the hairpin is not possible.” Examiner respectfully submits Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 8 and 9. When reading the preamble in the context of the entire claim, the recitation “deforming a U-shaped electric conductor” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Further, Ponzio teaches the recited steps in the instant application claim 1, step (a) the method of clamping first limb and second limb (see para. [0035]), and step (b) pivoting second clamping device along a circular path (para. [0042]). Though Ponzio teaches manufacturing U-shaped electric conductors from a straight wire and deforming after shaping it, one of ordinary skill in the art would have thought that using the nozzle 191 and the engagement members 112 and 112’ to clamp a first limb and a second limb of a U-shaped conductor respectively as shown in Fig. 4 would enable further deforming a U-shaped electric conductor to a hairpin conductor.  

Furthermore, Ponzio teaches further deformation of a U-shaped conductor after forming it.  Ponzio clamps the electric conductor in nozzle 191 and the arm structure 28 rotate around third axis 30 (see Fig. 5). The engagement members 112 and 112” rotates in X-Y plane (see para. [0067], and Figs. 16 to 17), which forms a U-shaped conductor (see partially deformed hairpin 300, Fig. 4). A fork member 800 then rotates around the dispensing member 191 in direction R1 by rotating with drive means (para. [0085]) which forms torsion portion 20d (see Fig. 18, para. [0085]).

If applicant disagrees, providing a U-shaped electric conductor and then deforming it to a desired shape is known in the art. See for example Borrmann (US 20160181897), a setting tool 20, Fig. 2 and a method of deforming U-shaped conductors into a hairpin shape Figs. 1-4, para. [0023], “the U-shaped winding element 10 is inserted into the inner tool part 23 and the outer tool part 26 such that one rod section 13 is inserted into a recess 29 of the inner tool part 23, the other rod section 15 is inserted into a recess 30 of the outer tool part 26, and such that the inner tool part 23 and the outer tool part 26 are rotated with respect to one another about the axis of rotation 36,”, Also, Guercioni (US 20090265914), a method and apparatus for insertion of preformed rotor and stator conductors into a twisting machine for forming hairpin shaped conductors of rectangular wire into stator conductors, see Abstract. 

In response to applicant’s argument on Page 9 last paragraph, “(a) by applying a force directly to the first limb, so that the first limb is fixed in space, and clamping the second limb in the second clamping device (b) by applying a force directly to the second limb, so that the second limb is fixed in space .... " and “with the present amendment the express limitation has been added, and is not a limitation taught, suggested, or rendered obvious in Ponzio or Koji.”, the examiner submits that the amount of force applied to a workpiece by closing and locking a clamping device is known in the art. See for example FR and FK, Fig. 14, para. [0026], Borrmann; www.sciencedirect.com/topics/engineering/clamping-force. 

Response to Amendment
The amendment filed 14 June 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“the first limb is fixed in space” and “the second limb is fixed in space” in claims 1, line 14-16, claim 8, lines 8-9, lines 14-15 and claim 9, lines 7 and 12. 
 Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 line 6: “which has a second guide section extending” should read -- which has a second surface section extending --
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 9 recite the limitation “the first limb is fixed in space” and “the second limb is fixed in space” in claims 1 lines 14-16, claim 8 lines 8-9, lines 14-15 and claim 9 lines 7 and 12. However, the claim fails to define the phrase “fixed in space” or a clear and concise definition of the term “space” or “fixed in space” is not presented in the specification. See 112(b) rejection below.
Claims 2-7 depend on claim 1 and claims 10-22 depend on claim 9. Therefore, claims 1-22 are rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “fixed into space” in claims 1, lines 14-16 renders claim indefinite because claim 1, lines 6-7 recite “the first limb can be clamped to the device frame”. If so, it is unclear whether the first limb is “clamped to the device frame” as recited in the preamble line 7 or “clamping the first limb in the first clamping device (A) by applying a force directly to the first limb, so that the first limb is fixed in space” as recited in lines 13 to 16 of the claim 1. Further, the specification fails to provide a definition of the limitation “space” or “fixed in space”. 

Claims 2-7 depend on claim 1. Therefore, claims 1-7 are rejected. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ponzio (US 20170019003) in view of Borrmann (US 20160181897).
Regarding claims 1, 8 and 9, Ponzio teaches, 
[AltContent: textbox (partially formed U-shaped electric conductor)][AltContent: textbox (pivot arm)][AltContent: arrow][AltContent: textbox (second clamping device)][AltContent: arrow][AltContent: textbox (twisting guide element)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first clamping device)][AltContent: arrow]
    PNG
    media_image1.png
    597
    863
    media_image1.png
    Greyscale

Modified Fig. 4 Ponzio.

[Claim 1] A method executed using a device (Figs. 4 and 5) for deforming a U-shaped electric conductor into a hairpin (para. [0030], see Fig. 2) which can be used for producing a bar winding of an electrical machine, wherein the electric conductor has two mutually parallel limbs (20b and 20c, Fig. 2) before the deforming process, the limbs being integrally connected to one another by means of a connection limb (20a, Fig. 2) and the three limbs being located in an imaginary flat plane, wherein the device comprises a device frame (see Figs. 4 and 5); a first clamping device (first member 23 along which nozzle 191, Fig. 5, para. [0035]) disposed on the device frame, by means of which the first limb can be clamped to the device frame; a pivot arm (arm structure 28, Figs. 4 and 5, para. [0042]) which can rotate about an axis of rotation (fork member 800 can be rotated around the dispensing member 191 in direction R1 by rotating with drive means, para. [0085]), wherein this axis of rotation (191, Fig. 5) is aligned parallel to the first limb of the electric conductor (see Fig. 5); a second clamping device (B) (engagement member 112, Fig. 5) disposed on the pivot arm, by means of which the second limb can be clamped on the pivot arm; and a twisting guide element (fork member 800, Fig. 18, para. [0085]) which is fixed to the device frame and which has a guide surface at the end which is proximate to the second clamping device (B), the method comprising the steps of: 
(a) clamping the first limb (see Fig. 17) in the first clamping device (A) (first member 23 along which nozzle 191, Fig. 5) and clamping the second limb in the second clamping device (B) (engagement member 112, Fig. 5), and 
(b) pivoting the second clamping device along a circular path (arm structure 28 in order to rotate around axis 34, para. [0044]) relative to the first clamping device so that the second limb moves away from the first limb and the connection limb is stretched, and that in the process a deforming section, which comprises an area of the connection limb, of the electric conductor is deformed by a guide surface of a twisting guide element (fork member 800 can be rotated around the dispensing member 191 in direction R1 by rotating with drive means, Fig. 18, para. [0085]).

[Claim 8] A device (Figs. 4 and 5) for deforming a U-shaped electric conductor into a hairpin (para. [0030], see Fig. 2) which can be used for producing a bar winding of an electrical machine, wherein the electric conductor has two mutually parallel limbs (20b and 20c, Fig. 2) which are integrally connected to each other by means of a connection limb (20a, Fig. 2), comprising: 
- a device frame (see Figs. 4 and 5), 
- a first clamping device (first member 23 along which nozzle 191, Fig. 5, para. [0035]) disposed on the device frame, by means of which the first limb can be clamped to the device frame (see Fig. 4), 
- a pivot arm (arm structure 28 along with fork member 800, Figs. 4 and 5, para. [0042]) which can rotate about an axis of rotation (fork member 800 can be rotated around the dispensing member 191 in direction R1 by rotating with drive means, para. [0085]),  
- a second clamping device (engagement member 112, Fig. 5) disposed on the pivot arm (28), by means of which the second limb can be clamped on the pivot arm, 
- and a twisting guide element (fork member 800, Fig. 18, para. [0085]) which is fixed to the device frame (see Fig. 5) and which has a guide surface at the end which is proximate to the second clamping device.

[Claim 9] A device (Figs. 4 and 5) for deforming a U-shaped electric conductor (see Fig. 2) into a hairpin (para. [0030]) which can be used for producing a bar winding of an electrical machine, wherein the electric conductor has two mutually parallel limbs (20b and 20c, Fig. 2) which are integrally connected to each other by means of a connection limb (20a, Fig. 2), characterized by 
- a first clamping device (first member 23 along with nozzle 191 through electric conductor 300 is fed, Figs. 4 and 5, para. [0035]) for clamping the first limb, 
- an axis of rotation (rotated around the dispensing member 191 in direction R1 by rotating with drive means, Fig. 18, para. [0085]), said axis of rotation being oriented parallel to the first limb of the electric conductor, 
- a second clamping device (engagement member 112, Fig. 5) for clamping the second limb, 
- and a twisting guide element (fork member 800, Fig. 18, para. [0085]) which is disposed opposite (see 23 and 800, Fig. 5) the first clamping device in a fixed position, wherein the first clamping device and the second clamping device are movable relative to each other (see para. [0064]), that in a deforming process the second clamping device moves along a circular path about the axis of rotation so that in the deforming process a deforming section, which comprises an area of the connection limb, of the electric conductor is deformed by a guide surface of the twisting guide element (fork member 800 can be rotated around the dispensing member 191 in direction R1 by rotating with drive means, para. [0085], see Fig. 18).

Ponzio does not explicitly teach deforming a U-shaped electric conductor or applying a force directly to a limb. However, Borrmann teaches a method and a device for shaping a U-shaped winding element for a rotating electrical machine in which, 
a U-shaped conductor (U-shaped winding element 10 is inserted into the inner tool part 23 and the outer tool part 26, see para. [0023], Figs. 1 and 3), applying a clamping force (clamping forces FK are exerted between the winding elements 10 and the sliders 70, see para. [0029], Fig. 14).  
Borrmann teaches in para. [0023] that one rod section 13 is inserted into a recess 29 of the inner tool part 23, the other rod section 15 is inserted into a recess 30 of the outer tool part 26, and such that the inner tool part 23 and the outer tool part 26 are rotated with respect to one another about the axis of rotation 36 and in [0030] exerting a clamping force FK is  the circumferential direction, one of ordinary skill in the art would have thought that a clamp would apply a force directly to a limb and hence a limb can be fixed to a desired space. Therefore, in view of the teachings of Borrmann, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Ponzio and to directly insert a first and a second limb of a U-shaped electric conductor into a nozzle 191 and a pivot arm 112 that clamps the limbs by applying a force while deforming a U-shaped electric conductor to form a twisted hairpin conductor for an electric machine.  

Regarding claims 3-7 and 11-21, Ponzio further teaches, 
[Claim 3] comprising the further step of clamping the first limb farther away (see first member 23 and engagement member 112, Figs. 4 and 5) from the connection limb by means of the first clamping device (A) (first member 23) than is the case for the second limb by means of the second clamping device (B) (engagement member 112).

[Claim 4] comprising the further step of moving the second limb along a circular path whose axis of rotation is oriented parallel to the longitudinal alignment of the two mutually parallel limbs and spaced therefrom (fork member 800 has been aligned with a leg portion 20c of conductor 300, following this alignment, fork member 800 can be rotated around the dispensing member 191 in direction R1 by rotating with drive means, see Fig. 18, para. [0085]).

[Claim 5] characterized in that prior to the second limb moving away from the first limb, a deforming section of the first limb which is proximate to the connection limb is bent towards a clamping base of the first clamping device (see Figs. 16 and 17).

[Claim 6] The method according to claim 1, characterized in that prior to deforming U-shaped electric conductors into hairpins, the twisting guide element (fork member 800, Fig. 18) is shifted radially relative to the axis of rotation of a pivot arm and is pivoted about a pivot axis of the twisting guide element which is aligned parallel to the axis of rotation of the pivot arm (fork member 800 can be rotated around the dispensing member 191 in direction R1 by rotating with drive means, see Fig. 18, para. [0085]).

[Claim 7] characterized in that between steps a) and b), the two mutually parallel limbs are held at their respective clamping locations (Fig. 17) and a deforming section of the first limb which is proximate to the connection limb is bent away from the imaginary plane of the electric conductor (see Figs. 13 to 15).

[Claim 11] characterized in that the first clamping device (A) has a first adjusting device (second member 24, Fig. 5, assembled to rotate around second axis 18a, para. [0036]) and the second clamping device (B) has a third adjusting device (support member 29, Fig. 5, para. [0043]), actuators (first drive member 50, Fig. 5) of which can press the first limb of the electric conductor directly or indirectly against a first clamping base or the second limb against a second clamping base (see Figs. 5 and 17, para. [0052-0053]).
 
[Claim 12] characterized in that the first clamping base (23, Fig. 5) is disposed on the device frame and the second clamping base (112) is disposed on the pivot arm (28, see Fig. 5).

[Claim 13] characterized in that a second adjusting device (112’, Figs. 13 to 16) is present on the first clamping device (A) or on the second clamping device (B), respectively, said second adjusting device able to bend the connection limb (see Fig. 16) of the electric conductor away from the imaginary flat plane between the two parallel limbs after clamping the first limb or the second limb.
 
[Claim 14] characterized in that the respective free end of the actuators of the first, second and/or third adjusting devices of the two clamping devices each has a clamping piece which is adapted for clamping abutment against the respective associated limb of the electric conductor (first member 23 the conductor is fed to reach, para. [0035] and pass through and engagement member 112 caused to bend and rotate, para. [074]), and that the clamping piece of the first clamping device has a heel at the device side facing the first limb, such that when clamping the first limb at the associated clamping base at the same time a deforming section of the first limb can be bent out from the imaginary flat plane between the two parallel limbs toward the device frame, carrying along the connection limb of the electric conductor (see partially deformed hairpin 300, Fig. 4).

[Claim 15] characterized in that the pivot arm (arm structure 28, Fig. 5) is drivingly connected directly (extension member 27 and arm structure 28, are caused to rotate, para. [0063]) or by way of at least one lever with an actuator of a fourth adjusting device.
 
[Claim 16] characterized in that the twisting guide element (800, Fig. 18) can be pivoted about a pivot axis and is mounted on the device frame axially- movably with respect to longitudinal direction of extension thereof.

[Claim 17] characterized in that the twisting guide element is connected to an actuator of a fifth adjusting device (third member 25 Fig. 5), the actuator able to pivot the twisting guide element about a pivot axis (alignment fork member 800 can be rotated around the dispensing member 191 in direction R1 by rotating with drive means comprises third member 25, see Fig. 18, para. [0085]) and/or to shift said element axially with respect to the longitudinal direction thereof.

[Claim 18] characterized in that a pivotable adjusting disk (a first member 23 is configured with the form of a disk with an eccentric bore 23a, para. [0035]) or a stop is disposed on the device frame, said disk or stop acting as a stop for the connection limb during clamping of the two mutually parallel limbs of the electric conductor (see a partially formed hairpin 300 shown in a position extending from nozzle 191, Fig. 4).

[Claim 19] characterized in that the adjusting disk is connected to an actuator of a sixth adjusting device (fourth member 26. Fig. 5), the actuator able to pivot the adjusting disk about a pivot axis such that the disk can be pivoted directly over the correct position of the connection limb of the electric conductor before the clamping thereof (third member 25 and fourth member 26 are preferably annular so that they can rotate around the central axis of second member 24 without interfering with shaft 190, which remains aligned with first axis 17a, See Figs. 5 and 9-10, para. [0054]).

[Claim 20] characterized in that the axis of rotation of the pivot arm or the pivot bearing thereof is disposed on the device frame locally adjustably (arm structure 28 is preferably fixed to extension member 27, Fig. 5, para. [0042]).

[Claim 21] characterized in that at least some of first, second and/or third adjusting devices are designed as electric stepper motors which are connected to a control device by way of control lines (motors 81, 61, and 51 will be actuated accordingly by signal lines and power lines of controls 500, Fig. 6, para. [0071]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ponzio in view of Borrmann as applied to claims 1, 8 and 9 above, and further in view of Koji (JP 2004297863).
Regarding claim 22, modified Ponzio does not teach an adjusting device having as pressure medium-operated actuators whose control valves are connected to a control device by way of control lines. However, Koji teaches a device for a molding a segment for a coil of a rotating electrical machine in which, 
characterized in that at least some of said adjusting devices are designed as pressure medium-operated actuators (an actuator using fluid pressure, para. [0029]) whose control valves are connected to a control device by way of control lines.
Therefore, in view of the teachings of Koji, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Ponzio and to include fluid pressure operated actuators that enables to apply a desired force to form a twisted hairpin conductor for an electric machine.  


 Allowable Subject Matter
Claims 2 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), and U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the prior art rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 10 would be allowable for disclosing a method and a device for deforming a U-shaped electric conductor into a hairpin in which, moving the deforming section of the electric conductor along a guide surface of the twisting guide element, the guide surface having a first surface section which is proximate to the second limb and which the radius of the circular path along which the second limb is moved touches, and which has a second guide section extending into the area of the connection limb and located radially outside the circular path of the second limb.

The prior art cannot be reasonably held to anticipate or teach a U-shaped coil deforming method and a device in which a twisting guide element comprising a guide surface having a first surface section along which the second limb moves and having a second guide surface section located outside of the circular path of the second limb, in conjunction with all limitations of independent claim 1 or 9. Though prior art of record Ponzio teaches a twisting guide element (fork member 800) which has been aligned with a leg portion 20c of conductor 300 extending from dispensing nozzle 191 in a stage of forming a hairpin configuration, Ponzio fails to teach a twisting guide element with a guide surface having a first surface section along which the second limb moves and having a second guide surface section located outside of the circular path of the second limb. 
Prior art of record Borrmann teaches a guide 80 with a slider 70, a slotted disk 83 with a slotted guide 85 for the slider 70 for removing the winding elements 10 in Figs. 10-11 and para. [0030], Borrmann does not teach a twisting guide element with a guide surface having a first surface section or a second guide surface section located outside of the circular path of the second limb.  
Prior art of record Koji teaches in Fig. 4 a tapered side surface 40 on which the forming rollers 26a and 26b move up and down along the side surface for forming the sides of the U-shaped conductor. However, Koji fails to teach a first surface section or a second guide surface section on the guide surface located outside of the circular path of the second limb or cannot reasonably held to anticipate or teach a twisting guide element as recited in claims 2 and 10. Therefore, claims 2 and 10 are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729